09/22/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0469
                        DA 20-0469


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

CHESTER BAUER,

      Defendant and Appellant.


          UNOPPOSED MOTION FOR EXTENSION OF TIME
        TO FILE OPENING BRIEF AND AFFIDAVIT IN SUPPORT


      Upon consideration of Unopposed Motion for Extension of Time to File

Opening Brief, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including November 15, 2021, within which to prepare, file, and serve

Appellant’s Opening Brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                        September 22 2021